Citation Nr: 1437149	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  07-22 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for chronic headaches, to include as secondary to service-connected Reynaud's disease.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected Reynaud's disease.

3.  Entitlement to service connection for an acquired psychiatric disorder other than dementia, to include as secondary to service-connected Reynaud's disease.

4.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected Reynaud's disease.

5.  Entitlement to a compensable initial rating prior to October 17, 2013, for dermatitis / skin condition / thinning of skin and changes in color / nail fungus.



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from October 1986 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran's claims were remanded for additional development in November 2010, September 2012, and September 2013.  The matter again is before the Board.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

As discussed in the September 2013 Board remand, the issue of entitlement to service connection for an acquired psychiatric disorder does not include the diagnosed dementia identified by the November 2012 and March 2013 VA examiner; she is clear that any dementia experienced is not an acquired psychiatric problem, though it may impact such.  At this time, there is no claim or appeal regarding service connection for dementia.

As noted in the September 2012 and September 2013 Board remands, the issue of entitlement to an increased rating for service-connected Renaud's disease was raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In an April 2014 memorandum, the Appeals Management Center (AMC) referred the matter to the RO.  As the claim still appears not to have been otherwise addressed by the AOJ, the matter again is referred for appropriate action.

The issue of entitlement to a compensable initial rating prior to October 17, 2013, for dermatitis / skin condition / thinning of skin and changes in color / nail fungus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Chronic headaches are not related to the Veteran's military service or service-connected Reynaud's syndrome.

2.  Hypertension is not related to the Veteran's military service or service-connected Reynaud's syndrome.

3.  An acquired psychiatric disorder is not related to the Veteran's military service or service-connected Reynaud's syndrome.

4.  A sleep disorder is not related to the Veteran's military service or service-connected Reynaud's syndrome.


CONCLUSIONS OF LAW

1.  Service connection for chronic headaches is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

2.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

3.  Service connection for an acquired psychiatric disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

4.  Service connection for a sleep disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

By letters dated in December 2005, July 2006, and November 2010, VA fully satisfied the duty to notify provisions.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence and information pertaining to the claims.  She was also advised of the information and evidence that VA would attempt to obtain on her behalf.  The letters informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private treatment records have been associated with the claims file, to the extent possible.  The Veteran has at no time otherwise referenced any other outstanding records that she wanted VA to obtain.

In service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided VA examinations for one or more of the claims in November 2012, March 2013, and October 2013.  In addition, the AMC obtained a VA medical opinion for the hypertension claim in December 2013.  These opinions were based on review of the claims file, interview of the Veteran, and physical examination.  The Board, therefore, finds the VA examination reports and opinions (read in concert) to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the association of VA treatment records, the VA examination reports and medical opinions, the attempts to schedule the Veteran for neuropsychiatric testing, and subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, and cardiovascular-renal disease (to include hypertension), and other organic diseases of the nervous system are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the instant case, there is no presumed service connection because the Veteran was not diagnosed with hypertension, psychosis, or an organic disease of the nervous system in service or within one year of discharge.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Headaches

The Veteran contends that her currently diagnosed headache disorder began in 1991 or 1992, either in service or shortly after separation from service.  She believes that the headache disorder is the result of her military service or was caused or aggravated by her service-connected Reynaud's syndrome.

During service, in March 1987 and November 1989 the Veteran failed to check a box indicating frequent headaches on health questionnaires for dental treatment.  During a December 1990 treatment for symptoms of her Reynaud's syndrome, she denied headaches.  

Shortly after separation from service, in a January 1992 Report of Medical History the Veteran denied a history of frequent or severe headaches.  In December 1996, the Veteran expressly denied headaches or dizziness.  

In a May 2000 Report of Medical History, the Veteran denied a history of frequent or severe headaches.  In August 2000, the Veteran also denied headaches.  In an August 2001 private record, the Veteran reported occasional headaches.  In a July 2004 VA treatment record, however, the Veteran denied any headaches.  

An April 2005 statement from a friend of the Veteran indicated that the Veteran had been experiencing migraine headaches and discussed the frequency and symptoms, but did not discuss the time of onset.

In a May 2005 private treatment record, the Veteran reported constant headaches for the previous 3 years.  A September 2005 private treatment record included a diagnosis of migraines.  In November 2005, the Veteran sought VA treatment for headaches.  She stated that she had a long history of migraines, but that they were increasing in severity.

In November 2012, the Veteran was afforded a VA examination for her headaches.  The examiner noted a diagnosis of migraine including migraine variants.  The Veteran reported headache onset around 1992 that initially were mild and about once per week, with migraines about twice per month.  Currently, however, she was having almost daily headaches, but traditionally had experienced about 2 to 4 mild headaches and at least 2 migraine headaches per month.  Review of the claims file by the examiner included a specific denial of a history of frequent or severe headaches in January 1992.  She also failed to mention headaches during 1993 and 1994 VA medical examinations or comprehensive histories in December 2000 and October 2002.  Following examination, the examiner concluded that it was less likely than not that a headache disorder was incurred in or caused by military service.  The rationale was that there was no evidence that the Veteran suffered from frequent or severe headaches during military service or for some years thereafter.  Neither Reynaud's phenomena, hiatal hernia, nor synovitis could cause headaches.

In October 2013, the Veteran was afforded a VA examination for her headaches.  The examiner noted review of the claims file.  The examiner noted a diagnosis of migraine headaches from 2009.  The Veteran reported that she started having head pain in 1991 that increased in frequency over time.  From 2009, she had been treated with migraine-specific medication.  The examiner concluded that there was clear and unmistakable evidence that the headache disorder existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by service.  The rationale was that, "[d]uring the symptom manifestation of Renaud Disease, there is no consi[s]tent temporal association between finger paresthesia and Headaches.  Migraine specific medications alleve the headache but not the finger paresthesia/pain."

Thus, the Veteran has a current diagnosis of migraine headaches.  As such, the critical question is whether the Veteran's headache disorder had its onset in service or is otherwise related to military service or was otherwise caused or aggravated by her service-connected Reynaud's syndrome.  Based on the evidence of record, the Board concludes it was not.

As to consideration of the claim on a secondary basis, the Board finds the November 2012 and October 2013 VA examination reports of significant probative value.  The examiners' opinions were based on an interview of the Veteran, her reported medical history, and physical examination.  Further, a complete and thorough rationale was provided for the opinions rendered.  The November 2012 VA examiner specifically concluded that Reynaud's phenomena could not cause headaches.  Furthermore, the October 2013 VA examiner noted that there was no consistent temporal association between the symptoms of Reynaud's syndrome and headaches.  The above conclusions are fully explained and consistent with the evidence of record.  In context, the Board concludes that the foregoing statement encompasses both causation and aggravation, as discussion of a "temporal association" would necessarily contemplate both immediate and delayed causation and aggravation.  Moreover, the Board notes that although the October 2013 VA examiner checked the box indicating that the Veteran's headache disorder clearly and unmistakably pre-existed service, given the Veteran's contentions, the evidence of record, and the examiner's other statements in the examination report, the Board finds that this box was erroneously checked.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  The Board finds these examination report findings to be the most probative evidence of record as to whether the Veteran's headaches were caused or aggravated by her Reynaud's syndrome.

The Board also has considered the Veteran's contentions that her headache disorder was caused by her Reynaud's syndrome.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what she experienced; for example, she is competent to discuss headache pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of linking the etiology of migraine headaches to Reynaud's syndrome, however, the Board concludes that in this case her statements regarding any such link are not competent evidence.  As such, the Board affords significantly greater probative weight to the conclusions of the above VA examiners.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The reason for this is that the VA examiners have medical training, reviewed the history, conducted an examination, and provided a medical opinion supported by a rationale.

In addition, the Board has considered the treatise evidence submitted by the Veteran discussing the possible relationship of headaches and Reynaud's syndrome.  The Board notes that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In this case, multiple medical professionals have examined the Veteran and concluded that the headaches were unrelated to the Reynaud's syndrome.  The Board affords this evidence significantly greater weight than the general treatise evidence provided by the Veteran.  

As to otherwise granting entitlement to service connection for headaches on a direct basis, the Board notes that there is no credible and competent lay or medical evidence linking the Veteran's headaches to onset in service or other relationship to service.  To the extent that the Veteran now contends that her headache disorder began in service, the Board finds these allegations less than credible in light of the numerous denials of ongoing headache problems both in service and for a number of years thereafter.  Were the Veteran to have been experiencing ongoing headaches from service, the Board finds it reasonable to conclude that she would have reported such problems when specifically asked while in pursuit of medical treatment.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  In this case, the Board finds the Veteran's contemporaneous denials of problems with frequent or severe headaches to be far more probative than any current assertions made in pursuit of VA compensation benefits.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing an applicant's credibility, the Board may consider any evidence of interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, and desire for monetary gain).

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether the Veteran experienced ongoing headaches in service or shortly after separation from service.  Rather, the Veteran specifically denied a history of frequent or severe headaches on multiple occasions during and shortly after service and/or generally denied any problems with headaches.  Regardless of whether the Veteran is purposely mischaracterizing the events in service or unintentionally doing so, the ultimate conclusion is that any current statements regarding ongoing headaches from 1991 or 1992 are not credible evidence.

Moreover, the November 2012 VA examiner extensively discussed why the Veteran's current headache disorder was not incurred in or otherwise related to military service, including noting the numerous denials of headache problems in service and in the years after separation from service.  There are no other medical opinions suggesting any link between the headache disorder and military service.

In conclusion, the VA examiners clearly reviewed the Veteran's medical history, interviewed the Veteran, and offered a detailed rationale for the opinions.  The Board finds this the most probative evidence of record and ultimately outweighs the Veteran's lay representations as to the etiology of her disorder.  There is no credible evidence of record that any medical professional has linked the Veteran's current headache disorder directly to her military service or to her Reynaud's syndrome.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

Hypertension

The Veteran contends that she was first diagnosed with hypertension in 1992 and definitively diagnosed in 1993 or 1994.  She asserts that her current hypertension was caused or aggravated by her service-connected Reynaud's syndrome.

During service, in March 1987 and November 1989, the Veteran failed to check a box indicating high blood pressure on health questionnaires for dental treatment.  

After service, in a January 1992 medical examination the Veteran's blood pressure was 108/58 and examination of the heart and vascular system were normal.  In a contemporaneous Report of Medical history, she denied a history of high or low blood pressure.  

During March 1991 and December 1993 VA examinations for her Reynaud's syndrome, the Veteran's blood pressure was 110/64 and 106/70, respectively, and she did not report current or past hypertension on either occasion.

A March 1994 outpatient surgical service history and physical included the Veteran's denial of a past history of hypertension and her blood pressure was 116/68.  In another March 1994 private treatment record, her blood pressure was 102/56 and again the record noted no history of hypertension.  Yet another March 1994 private record included a blood pressure reading of 100/70.  

In May 1994, the Veteran reported a family history of hypertension, but denied any past medical history or current medications for herself.  During a May 1994 VA examination for her Reynaud's syndrome, the Veteran's blood pressure was 110/72 and she did not report a history of hypertension or a current diagnosis of the same.

A July 1996 treatment record noted a negative history of hypertension.  In December 1996, the Veteran stated that she was on medication for "circulation" related to her Reynaud's syndrome and not for hypertension.

In August 1997, the Veteran's blood pressure was 106/62.  In March 1999, the Veteran's blood pressure was 111/74.  In August 1999, her blood pressure was 118/67.  

A July 1999 VA Medical Certificate indicated that the Veteran had hypertension.  By contrast, in a May 2000 treatment record the Veteran reported taking medication to "control blood flow" and explicitly denied a history of hypertension.  

In a May 2000 Report of Medical History, the Veteran also denied a history of high or low blood pressure.  In a contemporaneous Report of Medical Examination, the Veteran's blood pressure was 138/65 and heart and vascular systems were normal on examination.  In addition, a May 2000 information sheet provided to the Veteran documented issues with borderline cholesterol and the need for an eye examination, but did not check the box indicating problems with blood pressure.  A March 2001 VA treatment record specifically noted that the Veteran did not have a history of hypertension.  In October 2002, the Veteran had a noted blood pressure of 134/68.  

A March 2004 treatment record indicated that the Veteran's elevated blood pressure of 134/90 was unusual for her and concluded that it would need to be checked at the next medical appointment.  If the blood pressure continued to be elevated some of her medication would have to be discontinued.  A November 2004 private treatment record noted that the Veteran had a past medical history significant for slightly elevated blood pressure, but no notation of hypertension.  A May 2005 private record noted a diagnosis of hypertension.  A November 2005 VA treatment record noted a history of mildly elevated blood pressure that was in the 140s/90s, for which she had been started on medication.  The treatment provider continued the medication, but noted that the need for continued medication would be re-assessed at the next visit.

The Veteran was afforded a VA examination for her hypertension in November 2012.  The examiner noted a diagnosis of hypertension and review of the claims file.  The Veteran reported that she had been diagnosed with hypertension in 1992 and started on medication, but another doctor subsequently took her off the medication.  In 1993 or 1994 she was definitively diagnosed with hypertension and started on medication.  The examiner discussed the absence of any diagnosis of hypertension in the Veteran's service treatment records, her normal blood pressure at separation, and her denial of a history of blood pressure problems at separation.  The examiner also discussed the Veteran's normal blood pressure observed for many years after separation and the Veteran's denial of hypertension as late as October 2002.  Following examination, the examiner concluded that it was less likely than not that the hypertension was incurred in or caused by military service.  The rationale was that the Veteran clearly did not have hypertension at separation from service and did not have elevated blood pressure and was not taking hypertension medication at the time of 1993 and 1994 VA examinations.  The examiner noted that Reynaud's syndrome did not cause hypertension.  Often medication used to treat Reynaud's syndrome could also be used to lower blood pressure, but the two were independent and one did not cause the other.  The Veteran was placed on medication for Reynaud's prior to the diagnosis of hypertension.  Finally, neither hiatal hernia nor synovitis could cause hypertension.

In a December 2013 medical opinion, a VA physician considered the possible relationship between hypertension and the Veteran's service-connected Reynaud's syndrome.  After reviewing the evidence of record, the physician concluded that the Veteran's hypertension was not caused by Reynaud's syndrome.  The rationale was that long-standing pulmonary hypertension could cause or exacerbate Reynaud's syndrome, but the opposite was not often true, that is, Reynaud's syndrome did not often cause or exacerbate hypertension.  The examiner concluded that it was "possible that hypertension by reducing blood flow to the fingers could potentially worsen her Reynaud's phenomenon."

Thus, the Veteran has a current diagnosis of hypertension.  As such, the critical question is whether the Veteran's hypertension disorder had its onset in service or is otherwise related to military service or was caused or aggravated by her service-connected Reynaud's syndrome.  Based on the evidence of record, the Board concludes it was not.

As to consideration of the claim on a secondary basis, the Board finds the November 2012 VA examination report and December 2013 VA medical opinion of significant probative value.  The opinions expressed in the foregoing were based on an interview of the Veteran, her reported medical history, and physical examination (or review of the examination report, in the case of the December 2013 VA medical opinion provider).  Further, a complete and thorough rationale was provided for the opinions rendered.  Both opinions specifically concluded that Reynaud's phenomena could not cause hypertension.  Furthermore, the December 2013 VA medical opinion noted that it was not often true that Reynaud's syndrome would aggravate an existing hypertension disability.  The examiner noted the possibility that the headache disorder might have aggravated the Reynaud's syndrome, but did not find the opposite to be true.  The Board finds these opinions to be the most probative evidence of record as to whether the Veteran's hypertension was caused or aggravated by her Reynaud's syndrome.

The Board also has considered the Veteran's contentions that her hypertension disorder was caused by her Reynaud's syndrome.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what she experienced; for example, she is competent to discuss dizziness and other observable symptoms.  See Washington, 19 Vet. App. at 368.  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  Given the Veteran's lack of demonstrated medical expertise and the complexity of linking the etiology of hypertension to Reynaud's syndrome, however, the Board concludes that in this case her statements regarding any such link are not competent evidence.  As such, the Board affords significantly greater probative weight to the conclusions of the above VA medical opinions.  See Jandreau, 492 F.3d at 1377.  

In addition, the Board has considered the treatise evidence submitted by the Veteran discussing the possible relationship of hypertension / high blood pressure and Reynaud's syndrome.  The Board notes that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In this case, multiple medical professionals have examined the Veteran and/or her claims file and medical records and concluded that the hypertension was unrelated to the Reynaud's syndrome.  The Board affords this evidence significantly greater weight than the general treatise evidence provided by the Veteran.  

As to otherwise granting entitlement to service connection for hypertension on a direct basis, the Board notes that there is no credible and competent lay or medical evidence linking the Veteran's hypertension to onset in service, within one year of separation from service, or other relationship to service.  To the extent that the Veteran now contends that her hypertension disorder was diagnosed in 1992 within one year of separation from service, the Board finds these allegations less than credible in light of the numerous denials of a history of hypertension / high blood pressure both in service and for a number of years thereafter.  Moreover, multiple documented blood pressure readings during service and for multiple years after service were within normal limits.  It was not until approximately 2004 when the Veteran had consistently elevated blood pressure levels, which was initially noted to be unusual for her.  Were the Veteran to have been experiencing ongoing high blood pressure from service, the Board finds it reasonable to conclude that she would have reported such problems when specifically asked while in pursuit of medical treatment.  See Madden, 125 F.3d at 1481.  In this case, the Board finds the Veteran's contemporaneous denials of a history of high blood pressure and the contemporaneous normal blood pressure readings to be far more probative than any current assertions made in pursuit of VA compensation benefits.  See Caluza, 7 Vet. App. at 498.

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether the Veteran experienced ongoing hypertension in service or shortly after separation from service.  Rather, the Veteran specifically denied a history of high blood pressure on multiple occasions during and shortly after service and/or generally denied any diagnosis of hypertension.  Indeed, when asked about medication being prescribed that could have been for elevated blood pressure, the Veteran on multiple occasions clarified that the medication was for regulation of blood flow due to her Reynaud's syndrome and was not for hypertension / high blood pressure.  Regardless of whether the Veteran is purposely mischaracterizing the events in service and thereafter or unintentionally doing so, the ultimate conclusion is that any current statements regarding a diagnosis of hypertension in 1992, 1993, or 1994 are not credible evidence.

Moreover, the November 2012 VA examiner extensively discussed why the Veteran's current hypertension disorder was not incurred in or otherwise related to military service, including noting the normal blood pressure readings in service and after service for multiple years, the Veteran's denials of problems with high blood pressure / hypertension, and the absence of any notation of hypertension in treatment and examination records.  Significantly, there are no other medical opinions suggesting any link between the hypertension disorder and military service.

In conclusion, multiple VA medical professionals reviewed the Veteran's medical history, interviewed the Veteran, and offered a detailed rationale for the opinions concluding that the Veteran's hypertension was not related to her service-connected Reynaud's syndrome and/or directly to military service.  The Board finds this the most probative evidence of record and ultimately outweighs the Veteran's lay representations as to the etiology of her disorder.  There is no credible evidence of record that any medical professional has linked the Veteran's current hypertension disorder directly to her military service or to her Reynaud's syndrome.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

Psychiatric Disorder

The Veteran contends that she has a current psychiatric disorder that was caused or aggravated by her service-connected Reynaud's syndrome.

The Veteran's service treatment records include no complaints, treatment, or diagnosis of a psychiatric disorder.

After service, in a January 1992 Report of Medical History, the Veteran denied a history of depression or excessive worry or nervous trouble of any sort.  In a May 2000 Report of Medical History, the Veteran again denied a history of depression or excessive worry or nervous trouble of any sort.

A December 2001 statement from a friend indicated that the Veteran was having emotional difficulties as a result of her Reynaud's syndrome.

Multiple VA treatment records indicate a diagnosis of depression and/or major depressive disorder.  A May 2005 private treatment record included a diagnosis of serious, nonsuicidal depression and insomnia.

The Veteran was afforded a VA examination in November 2012.  The examiner diagnosed dementia and that her mood disorder was more likely than not secondary to that mood disorder.  The Veteran noted past diagnoses of depression and the provision of prescription medication; however, she had stopped taking the medication due to side effects.  The examiner did not directly discuss an etiology of the Veteran's dementia problems. 

The Veteran was afforded another VA examination in March 2013.  The examiner noted a diagnosis of dementia and that examiner's prior examination in November 2012.  The examiner indicated that the Veteran failed to meet the criteria for a diagnosis of major depressive disorder, despite the multiple notations of such a diagnosis.  As previously, the examiner found that there was a major overlap of symptoms and that it was impossible for the examiner to delineate the numerous possible physical causes of the Veteran's cognitive difficulties without resort to speculation.  The examiner contended that only a neuropsychologic examination could pinpoint the deficits and determine what possible physical conditions might be responsible for the chronic cognitive deficits.  As discussed in the Introduction, the examiner clearly indicated that the cause of the Veteran's dementia was not a psychiatric problem, but was due to numerous possible physical causes.

Subsequent to the September 2013 Board remand, the Veteran was scheduled for neuropsychologic examination.  She failed to attend and indicated that she did not believe that she needed a neuropsychologic examination.

Thus, no medical professional has linked any diagnosed psychiatric disorder, including any depressive disorder, to the Veteran's military service or service-connected Reynaud's syndrome.

The Board has considered the Veteran's contentions and the letter from her friend suggesting that her depression and other emotional problems were caused by her Reynaud's syndrome.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what she experienced; for example, she and her friend are competent to discuss depression and other observable symptoms.  See Washington, 19 Vet. App. at 368.  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  Given the Veteran's and her friend's lack of demonstrated medical expertise and the complexity of linking the etiology of a depressive disorder to Reynaud's syndrome, however, the Board concludes that in this case their statements regarding any such link are not competent evidence.  As such, these statements are insufficient to establish entitlement to service connection.  See Jandreau, 492 F.3d at 1377.  

Although somewhat unclear from the record, to the extent that the Veteran is claiming a continuity of symptomatology from service, the Board notes that it is aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology in establishing service connection.  However, the Veteran has not been diagnosed with a psychosis and the Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  Psychiatric disorders other than psychosis are not such a listed disease entity.  Therefore, establishment to service connection on that basis is not warranted.

In conclusion, no medical professional has linked any current psychiatric disorder to the Veteran's military service or service-connected disability.  The lay statements attempting to make such a link are not competent evidence.  Given that the Veteran refused to attend scheduled testing, the Board concludes that no further development would be of benefit in this case.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


Sleep Disorder

The Veteran asserts that she has a current sleep disorder that was caused or aggravated by her service-connected Reynaud's syndrome.  

The Veteran's service treatment records include no complaints, treatment, or diagnosis of a sleep disorder.  

Shortly after separation from service, in a January 1992 Report of Medical History, the Veteran denied a history of frequent trouble sleeping.  

In a May 2000 Report of Medical History, the Veteran denied a history of frequent trouble sleeping.  In October 2000, however, the Veteran reported that her sleep was poor.  A May 2005 private treatment record included a diagnosis of serious, nonsuicidal depression and insomnia.

Subsequent to the September 2013 Board remand, the Veteran was scheduled for neuropsychologic examination.  She failed to attend and indicated that she did not believe that she needed a neuropsychologic examination.

Thus, the evidence of record does not indicate that the Veteran has been diagnosed with a sleep disorder.  To the extent that she is experiencing symptoms, such as insomnia, the problems have been associated with her psychiatric problems and diagnoses.  In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed chronic disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's belief in her sleep claim and description of her symptoms, the most competent medical evidence of record does not show that the Veteran has a current sleep disorder during any period of her appeal.      

The Board has considered the Veteran's contentions that she has a sleep disorder caused by her Reynaud's syndrome.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what she experienced; for example, she is competent to discuss insomnia and other observable symptoms.  See Washington, 19 Vet. App. at 368.  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  Given the Veteran's lack of demonstrated medical expertise and the complexity of diagnosing a sleep disorder and linking the etiology of such a disorder to Reynaud's syndrome, however, the Board concludes that in this case her statements regarding any such link are not competent evidence.  As such, these statements are insufficient to establish entitlement to service connection.  See Jandreau, 492 F.3d at 1377.  

In conclusion, no medical professional has diagnosed any current sleep disorder or linked such a disorder to the Veteran's military service or service-connected disability.  The lay statements attempting to make such a link are not competent evidence.  Given that the Veteran refused to attend scheduled testing, the Board concludes that no further development would be of benefit in this case.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for chronic headaches is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for a sleep disorder is denied.


REMAND

In an April 2014 rating decision, the RO granted the Veteran's claim for entitlement to service connection for dermatitis / skin condition / thinning of skin and changes in color / nail fungus and assigned a noncompensable rating effective April 11, 2005, and a 10 percent rating effective October 17, 2013.  In a June 2014 statement, the Veteran indicated that she was "appealing the effective date for my dermatitis.  This condition should have been granted with an effective date of 4/11/05."  Although termed a claim for an earlier effective date, essentially the Veteran believes that she is entitled to a compensable rating for her skin disability for the entire period of the appeal, that is, from April 11, 2005.  As such, the claim was listed as one for increased rating on the title page.  The claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC as to the issue of entitlement to a rating in excess of 0 percent disabling for her left ear hearing loss.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2007).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


